Citation Nr: 9935248	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back pain.

2. Entitlement to service connection for bilateral hip pain.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1967 to September 1971.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims for service connection for low back pain and 
for bilateral hip pain.  At the same time, the RO granted the 
veteran's claim for service connection for residuals of a 
fracture of the left acromioclavicular joint with 
degenerative changes and assigned a 10 percent evaluation; 
the RO also granted the veteran's claim for residuals of 
fractured ribs on the right side, and granted a 
noncompensable (0 percent) disability evaluation.  The 
veteran timely appealed the denial of his low back pain and 
bilateral hip pain claims to the Board of Veterans' Appeals 
(Board).  The veteran's low back and hip claims are now 
before the Board for resolution.


FINDING OF FACT

There is no competent medical evidence that any of the 
current problems with his back or hips is related to any 
incident of the veteran's active military service, to include 
the automobile accident that occurred therein.


CONCLUSION OF LAW

The claims for service connection for low back pain and 
bilateral hip pain are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
injured in an automobile accident in April 1969, while on 
active duty.  He was diagnosed with an occipital laceration 
with cerebral concussion, fractures of the 6th through 12th 
ribs, a contusion of the right kidney with hematuria, left 
shoulder pain with no pathologic diagnosis, and a fractured 
left clavicle.  The veteran received treatment, and was 
discharged to duty approximately a month following his 
accident.  The veteran complained of left clavicle pain in 
the months following his return to duty, and was treated with 
pain medication.  There is no report of separation 
examination of record, and the veteran indicated that none 
took place when he left the military in September 1971.

The veteran underwent a VA examination in January 1991.  He 
reported his 1969 automobile accident, and indicated that his 
injuries were exacerbated when he fell out of bed during his 
period of hospitalization.  The examiner noted symptoms of 
cervical spondylosis, but the veteran reported that this 
condition, and the residuals of the clavicular fracture were 
not much of a problem.  The veteran complained of low back 
strain, associated with pain radiating to the right lower 
extremity.  The examiner noted that this suggested right 
sciatica syndrome or nerve impingement.  The examiner noted 
no osteomyelitis pertaining to the injuries stemming from the 
car accident in 1969, including the clavicle and the 
lumbosacral spine.  The veteran had been prescribed naproxen 
500Mg. For his right sciatica syndrome, but this treatment 
had not been successful in relieving his symptoms.  The 
examiner concluded that the veteran's functional impairment 
is persistent, and is due to his low back pain and his 
sciatica syndrome.  No current active infection concerning 
the bone.  Some bone pain was present pertaining to the low 
back pain.  It was noted that the veteran used a cane for 
mobility.

Clinical observation of the veteran's lumbosacral spine 
revealed normal musculature, no evidence of muscle spasm, but 
complaints of tenderness between L-4 and L-5.  The veteran 
reported having both painful motion and weakness.  The 
veteran's range of motion was to 45 degrees on forward 
flexion, passively to 45 degrees.  Backward extension was to 
83 degrees, passively to 20 degrees.  Flexion to the left was 
to 30 degrees, passively to 35 degrees.  Flexion to the right 
was to  30 degrees, passively to 35 degrees.  Rotation to the 
left was to 45 degrees, passively to 45 degrees.  Rotation to 
the right was to 45 degrees, passively to 45 degrees.  The 
examiner stated that "although this is presumably to be the 
objective findings, the movement is pretty much controlled by 
the patient himself."  The examiner diagnosed the veteran 
with residual effects of the fracture of the left clavicle 
and the left rib cage, which he did not consider much of a 
problem at the time of the examination.  Only slight 
limitation of range of motion and slight cervical spondylosis 
was noted.  The examiner found the veteran's main problem to 
be chronic low back pain due to right sciatica syndrome, 
mentioning the veteran's complaints of pain in both buttocks 
and both hips.  The left hip appeared to have normal 
abduction and flexion past 90 degrees.  The right hip flexion 
was approximately 80 degrees.  The veteran had no other joint 
involvement, except for his hips.  X-rays revealed mild 
degenerative changes of the left acromioclavicular joint were 
observed.  The examiner, while familiar with the veteran's 
in-service auto accident and resulting injuries, did not link 
the veteran's hip and back pain to the auto accident.  The 
examiner did associate the veteran's rib and clavicular 
injuries to the accident.

In March 1998, the RO denied the veteran's claims for low 
back and bilateral hip pain as not well grounded, citing that 
neither condition was incurred in, or aggravated by service.  
In his Notice of Disagreement, the veteran indicated that he 
had received treatment from Dr. Richard Pace since 1973 or 
1974.  The veteran also alleged receiving VA treatment for 
his conditions in 1992.  The veteran provided a New Jersey 
address for Dr. Pace in his NOD, and a Florida address for 
Dr. Pace in his Form 9.  The RO requested the veteran's 
medical records from Dr. Pace in October 1998, and advised 
the veteran of his responsibility to obtain these records at 
the same time.  In March 1999, the RO advised the veteran 
that no treatment records had been received from Dr. Pace, 
and that his claims were being forwarded to the Board.  The 
veteran responded to the RO that same month that Dr. Pace had 
died in December 1998, and that his staff was unable to 
locate the records from his New Jersey medical practice.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

As noted above, the veteran's service medical records are 
negative for any documented low back or hip problems; hence, 
the provisions pertaining to chronicity or continuity of 
symptomatology of a condition shown in service (see 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 (1997), do 
not apply.

The first medical evidence of back and hip pain experienced 
by the veteran is the report of VA examination he underwent 
in January 1998.  Even then, though, the treating physician 
did not link the problems with the veteran's back and hips to 
any incident of active military service.  In addition, while 
the veteran asserts that he received treatment for these 
conditions form Dr. Pace beginning in the early 1970s, those 
records cannot be obtained due to Dr. Pace's death. 
Therefore, although there is medical evidence of current 
disability involving the veteran's right sciatica syndrome 
and complaints of pain in both of his hips to satisfy the 
first criterion of a well-grounded claim, the second and 
third criteria-requiring that there be persuasive evidence 
of problems with the back while in service and medical 
evidence linking the current problems to service-still are 
not met.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  Inasmuch as there is no 
such evidence of record, the claim is not plausible and, 
therefore, is not well grounded.  

Although the veteran alleges that the current problems with 
his back and hips are the result of the auto accident he 
suffered while in the military in 1969, he does not have the 
medical expertise or training to render a competent opinion 
on a medical matter, such as the etiology of his currently 
claimed disabilities.  Therefore, his allegations as to a 
nexus between in-service and current back and hip problems 
have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board emphasizes that a 
well-grounded claim must be supported by evidence, and not 
just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the evidence necessary to make his claims well grounded (to 
warrant full consideration on the merits), and the reasons 
why his current claims are inadequate is met.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995). 


ORDER

As evidence of well-grounded claims has not been submitted, 
the veteran's claims for service connection for low back pain 
and bilateral hip pain are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

